Public Utilities Commission, No. 09-872-EL-FAC. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of the motion of Columbus Southern Power Company and Ohio Power Company for leave to intervene as appellees, and appellant’s motion to consolidate this case with 2010-0729, In re Application of Columbus S. Power Co., Pub. Util. Comm. No. 09-1906-EL-ATA,
It is ordered by the court that the motions are granted.
It is ordered by the court that further briefing in case Nos. 2010-0729 and 2010-0730 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 6.2- 6.4 and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 6.1-6.4.